IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

STEVE A. GIBSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-3087

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 6, 2014

An appeal from the Circuit Court for Escambia County.
Ross Goodman, Judge.

Steve A. Gibson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Charlie McCoy, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, RAY, and OSTERHAUS, JJ., CONCUR.